 

Exhibit 10.5

 

October 11, 2018

 

Ladies and Gentlemen:

 

DD3 Acquisition Corp. (“Company”), a blank check company formed for the purpose
of acquiring one or more businesses or entities (a “Business Combination”),
intends to register its securities under the Securities Act of 1933, as amended
(“Securities Act”), in connection with its initial public offering (“IPO”).

 

The undersigned hereby commits to purchase an aggregate of 225,000 units of the
Company (“Initial Units”), each Initial Unit consisting of one ordinary share,
no par value, of the Company (“Ordinary Shares”), and one warrant (“Warrant”),
each Warrant to purchase one Ordinary Share, at $10.00 per Private Unit, for an
aggregate purchase price of $2,250,000 (the “Initial Purchase Price”).
Additionally, if the underwriters in the IPO exercise their over-allotment
option in full or part, the undersigned further commits to purchase up to an
additional 18,750 units of the Company (“Additional Units” and together with the
Initial Units, the “Private Units”) at $10.00 per Additional Unit for an
aggregate purchase price of up to $187,500 (the “Over-Allotment Purchase Price”
and together with the Initial Purchase Price, the “Purchase Price”). At least 24
hours prior to the effective date (“Effective Date”) of the Corporation’s
registration statement filed in connection with the IPO (“Registration
Statement”), the undersigned will cause the Purchase Price to be delivered to
Continental Stock Transfer & Trust, Company, by wire transfer as set forth in
the instructions attached as Exhibit A to hold in a non-interest bearing account
until the Corporation consummates the IPO.

 

The consummation of the purchase and issuance of the Initial Units and
Additional Units (if any) shall occur simultaneously with the consummation of
the IPO and over-allotment option, respectively. Simultaneously with the
consummation of the IPO, the Initial Purchase Price shall be deposited, without
interest or deduction, into the trust account (“Trust Account”) established by
the Company for the benefit of the Company’s public shareholders as described in
the Registration Statement. Simultaneously with the consummation of all or any
part of the over-allotment option, the pro-rata portion of the Over-Allotment
Purchase Price, based upon the amount of the over-allotment option that has been
exercised, shall be deposited into the Trust Account. Upon expiration of the
over-allotment option, any unused portion of the Over-Allotment Purchase Price
shall be returned to the undersigned.

 

The Private Units will be identical to the units to be sold by the Company in
the IPO, except that:

 

●the undersigned agrees to vote the Ordinary Shares included in the Private
Units in favor of any proposed Business Combination;

 

●the undersigned agrees not to seek redemption rights, or seek to sell such
shares in any tender offer, with respect to any Ordinary Shares included in the
Private Units;

 

●the Private Units and underlying securities will not be transferable,
assignable or salable by the undersigned (except (i) to the undersigned’s or the
Company’s officers, directors, consultants or their affiliates, (ii) to an
entity’s members upon its liquidation, (iii) to relatives and trusts for estate
planning purposes, (iv) by virtue of the laws of descent and distribution upon
death, (v) pursuant to a qualified domestic relations order, (vi) to the Company
for no value for cancellation in connection with the consummation of a Business
Combination, or (vii) in connection with the consummation of a Business
Combination at prices no greater than the price at which the Private Units were
originally purchased, in each case (except for clause (vi) or with the Company’s
prior consent) where the transferee agrees to the terms of the applicable escrow
agreement and to be bound by these transfer restrictions) until after the
completion of a Business Combination;

 

●the Private Units will be subject to customary registration rights, which shall
be described in the Registration Statement;

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Units or the underlying securities (but will participate
in liquidation distributions with respect to any units or Ordinary Shares
purchased by the undersigned in the IPO or in the open market after the IPO) if
the Company fails to consummate a Business Combination; and

 

 

 

 

●the Private Units and the underlying securities will include any additional
terms or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the underwriters in the
IPO in order to consummate the IPO, each of which will be set forth in the
Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to (i)
an insider letter, (ii) an escrow agreement and (iii) a registration rights
agreement.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Units and the underlying securities have
not been registered under the Securities Act;

 

(b)it is acquiring the Private Units and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Units or the underlying securities in violation of the securities laws of the
United States;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

The undersigned understands and acknowledges an exemption from the registration
requirements of the Securities Act requires there be no general solicitation of
purchasers of the Private Units. In this regard, if the IPO were deemed to be a
general solicitation with respect to the Private Units, the offer and sale of
such Private Units may not be exempt from registration and, if not, the
undersigned may have a right to rescind its purchase of the Private Units. In
order to facilitate the completion of the IPO and in order to protect the
Company, its shareholders and the amounts in the Trust Account from claims that
may adversely affect the Company or the interests of its shareholders, the
undersigned hereby agrees to waive, to the maximum extent permitted by
applicable law, any claims, right to sue or rights in law or arbitration, as the
case may be, to seek rescission of its purchase of the Private Units. The
undersigned acknowledges and agrees this waiver is being made in order to induce
the Company to sell the Private Units to the undersigned. The undersigned agrees
the foregoing waiver of rescission rights shall apply to any and all known or
unknown actions, causes of action, suits, claims or proceedings (collectively,
“Claims”) and related losses, costs, penalties, fees, liabilities and damages,
whether compensatory, consequential or exemplary, and expenses in connection
therewith, including reasonable attorneys’ and expert witness fees and
disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Private Units hereunder or relating to the purchase of the
Private Units and the transactions contemplated hereby. The undersigned agrees
(a) not to seek recourse against the Trust Account for any reason whatsoever in
connection with its purchase of the Private Units or any Claim that may arise
now or in the future and (b) that to the extent any waiver of rights under this
paragraph is ineffective as a matter of law, the undersigned has offered such
waiver for the benefit of the Company as an equitable right that shall survive
any statutory disqualification or bar that applies to a legal right. The
undersigned acknowledges the receipt and sufficiency of consideration received
from the Company hereunder in this regard. The undersigned further acknowledges
and agrees that the shareholders of the Company are and shall be third-party
beneficiaries of this paragraph.

 

 2 

 

 

  Very truly yours,       DD3 Mex Acquisition Corp           By: /s/ Martin
Werner     Name: Martin Werner     Title: Chief Executive Officer

 

Accepted and Agreed:       DD3 ACQUISITION CORP.           By: /s/ Martin Werner
    Name: Martin Werner     Title: Chief Executive Officer  

 

 3 

